Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 22, 2016

The Court of Appeals hereby passes the following order:

A17A0556. AVALON RESTORATION COMPANY, LLC v. STEVEN EVANS.

      Following the entry of judgment in the defendant’s favor, plaintiff Avalon
Restoration Company, LLC, filed a notice of direct appeal from the trial court’s order
awarding the defendant OCGA § 9-15-14 attorney fees. We lack jurisdiction to
consider the appeal because such awards must be appealed by application for
discretionary review. See OCGA § 5-6-35 (a) (10); Jones v. Padgett, 186 Ga. App.
362, 363 (2) (367 SE2d 88) (1988). The failure of Avalon Restoration Company,
LLC, to comply with the discretionary appeal requirements deprives this Court of
jurisdiction to consider its appeal, which is therefore DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            11/22/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.